                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

WILLIAM EDWARD FISHER,                             )
                                                   )
            Plaintiff,                             )
                                                   )
      vs.                                          ) Case No. 4:18-CV-1814 PLC
                                                   )
ANDREW M. SAUL,                                    )
Commissioner of Social Security,                   )
                                                   )
            Defendant.                             )



                                MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s application for attorney fees under the Equal

Access to Justice Act (EAJA), 28 U.S.C. § 2412. [ECF No. 21] Plaintiff requests an award of

$3,521.60, representing 4.5 hours of attorney work in 2018 at a rate of $201.60 per hour and 12.8

hours in 2019 at a rate of $204.25 per hour. Additionally, Plaintiff requests the Court award this

amount to Plaintiff “and not to counsel by assignment, because it is anticipated that Mr. Fisher’s

student loan indebtedness will lead to recoupment of the full amount of [the] EAJA [award] by the

U.S. Treasury TOPS program.” [Id. citing ECF No. 1]

       Defendant filed a response to Plaintiff’s application for attorney fees, in which he states:

“Defendant does not object to Plaintiff’s requested attorney fee.” [ECF No. 23] Defendant

requests that the Court enter an order awarding attorney fees in the amount of $3,521.60 to be paid

by the Social Security Administration. Defendant agrees that, in accordance with Astrue v. Ratliff,

560 U.S. 586 (2010), “the EAJA fee is payable to Plaintiff as the litigant, and may be subject to

offset to satisfy a pre-existing debt that the litigant owes to the United States.” [Id.]
       After careful consideration,

       IT IS HEREBY ORDERED that Plaintiff’s application for attorney fees [ECF No. 21]

is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff is awarded EAJA attorney fees in the amount

of $3,521.60, subject to offset for any preexisting debt that the Plaintiff owes to the United States.



                                                      PATRICIA L. COHEN
                                                      UNITED STATES MAGISTRATE JUDGE

Dated this 16th day of September, 2019




                                                  2
